Howell, J.
The only matter before us is plaintiff’s right to damages for a frivolous appeal. Judgment was obtained against Moynihan as the maker of a note, and afterwards against P. Irwin as indorser and surety, from which he appealed. .After the appeal was taken, Moynihan paid the judgment, including interest, attorneys’ fees and costs, the receipt given by plaintiff containing a reservation of her “interests in the appeal taken by P. Irwin herein.” Damages are considered an •equivalent for the loss sustained by the delay consequent on the appeal. C. P. 907. It does not appear that the appeal taken by Irwin from the judgment against him delayed plaintiff in executing or collecting the judgment against Moynihan, from which no' appeal was taken, but which has been fully paid and satisfied, as shown by plaintiff’s receipt. The most we can do is to dismiss Irwin’s appeal at his -costs, there being no judgment for us to revise.
It is therefore ordered that the appeal herein be dismissed at costs of appellant.